UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 25, 2013 KBR, INC. (Exact name of registrant as specified in its charter) Delaware 1-33146 20-4536774 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 601 Jefferson Street Suite 3400 Houston, Texas77002 (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 753-3011 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.Results of Operations and Financial Conditions. On July 25, 2013, KBR, Inc. issued a press release entitled, “KBR Announces Earnings per Diluted Share of $0.61for Second Quarter 2013.”The full text of the press release is attached hereto as Exhibit 99.1. ITEM 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1KBR, Inc. press release dated July 25, 2013 entitled, “KBR Announces Earnings per Diluted Share of $0.61for Second Quarter 2013.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KBR, INC. Date July 25, 2013 By: /s/ Jeffrey B. King Jeffrey B. King Vice President, Public Law
